Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 18, 1973, convicting him of robbery first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. No opinion. Martuscello, Acting P. J., Latham and Munder, JJ., concur; Shapiro and Benjamin, JJ., dissent *710and vote to reverse and to dismiss the indictment, with the following memorandum: In our opinion, the defendant’s guilt was not established beyond a reasonable doubt (CPL 470.20, subds. 2, 5).